UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13E-3 (Rule 13e-100) TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1e-3 THEREUNDER RULE 13E-3 TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1934 Gateway Energy Corporation (Name of the Issuer) Gateway Energy Corporation Frederick M. Pevow, Jr. GreyCap Energy LLC Crosscap Management, Inc. Brady E. Crosswell Henry Crosswell, IV John A. Raasch Christopher Robert Sis John O. Niemann, Jr. Chauncey J. Gundelfinger, Jr. Brett C. Rule (Name of Person(s) Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Frederick M. Pevow President and Chief Executive Officer Gateway Energy Corporation 1415 Louisiana Street, Suite 4100 Houston, Texas 77002 (713) 336-0844 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of the Persons Filing Statement) Copies to: Corey B. Brown Porter Hedges LLP 3047081v1 1000 Main Street, 35 th Floor Houston, Texas 77002 (713) 226-6000 This statement is filed in connection with (check the appropriate box): a. [x] The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. b. [ ] The filing of a registration statement under the Securities Act of 1933. c. [ ] A tender offer. d. [ ] None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies: [x] Check the following box if the filing is a final amendment reporting the results of the transaction: [ ] Calculation of Filing Fee Transaction valuation* Amount of filing fee $535,738.65 $73.07 *The underlying value of the transaction is $535,738.65, which is the amount payable to owners of Common Stock. The filing fee equals the product of .00013640 multiplied by the underlying value of the transaction. [x] Check the box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $73.07 Form or Registration No.: Preliminary Information Statement on Schedule 14C Filing Party: Gateway Energy Corporation Date Filed: September 10, 2013 Neither the Securities and Exchange Commission nor any state securities commission has: (i) approved or disapproved this transaction, (ii) passed on the merits or fairness of this transaction, or (iii) passed upon the adequacy or accuracy of the disclosure in this document. Any representation to the contrary is a criminal offense. 3047081v1 INTRODUCTION This Rule 13E-3 Transaction Statement on Schedule 13E-3 (the “Schedule 13E-3”) is being filed by Gateway Energy Corporation (the “Company”). Concurrently with the filing of this Schedule 13E-3, the Company is filing an information statement (the “Information Statement”) pursuant to Regulation 14C under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). A copy of the Information Statement is attached hereto as Exhibit (a). The information in the Information Statement, including all annexes thereto, is expressly incorporated by reference herein in its entirety and responses to each item herein are qualified in their entirety by the information contained in the Information Statement and the annexes thereto. Capitalized terms used but not defined herein have the meanings given to them in the Information Statement. All references to subsections in the Items below are to the subsection of the applicable Item in Regulation M-A. Item 1. Summary Term Sheet. The information set forth in the Information Statement under the caption “Summary of Terms of Merger Transactions” and “Questions and Answers about the Merger Transactions” is incorporated herein by reference. Item 2. Subject Company Information. (a) Name and Address. The Company is the subject company. Its principal executive office is located at 1415 Louisiana Street, Suite 4100, Houston, Texas 77002 and its telephone number is (713) 336-0844. (b) Securities. As of August 13, 2013, there were outstanding 30,613,637 shares of the Company’s common stock, par value $.01 per share (the “Common Stock”). (c) Trading Market and Price. The information set forth in the Information Statement under the caption “Price Range of Common Stock; Dividends” is incorporated herein by reference. (d) Dividends. The information set forth in the Information Statement under the caption “Price Range of Common Stock; Dividends” is incorporated herein by reference. (e) Prior Public Offerings. The Company has not made an underwritten public offering of the Common Stock during the past three years that was registered under the Securities Act of 1933 or exempt from registration under Regulation A. (f) Prior Stock Purchases . The Company has not purchased any of the Common Stock during the past two years. 3047081v1 Item 3. Identity and Background of Filing Person. (a) Name and Address. The filing persons are the Company (the subject company), Frederick M. Pevow, Jr., GreyCap Energy LLC, Crosscap Management, Inc., Brady E. Crosswell, Henry Crosswell, IV, John A. Raasch, Christopher Robert Sis, John O. Niemann, Jr. and Chauncey J. Gundelfinger, Jr. The business address and telephone number of each filing person is c/o Gateway Energy Corporation, 1415 Louisiana Street, Suite 4100, Houston, Texas 77002 and (713) 336-0844. The names of each executive officer and director of the Company are as follows: Frederick M. Pevow, Jr. John A. Raasch, Perin “Greg” deGeurin, David F. Huff and John O. Niemann, Jr. The address for each executive officer and director of the Company is as follows: c/o is 1415 Louisiana Street, Suite 4100, Houston, Texas 77002. The information set forth in the Information Statement under the captions “Special Factors – Interests of Certain Persons in the Merger,” “The Parties,” “Securities Ownership of Certain Beneficial Owners and Management” and “Additional Information” is incorporated herein by reference. (b) Business and Background of Entities . The information set forth in the Information Statement under the captions “Special Factors – Interests of Certain Persons in the Merger,” and “The Parties” is incorporated herein by reference. (c) Business and Background of Natural Persons . The following sets forth the business and background of each executive officer and director of the Company. Frederick M. Pevow has served as President and Chief Executive Officer of the Company and as Chairman of the Board since June 2010. Prior to June 2010 and since December 2008, Mr. Pevow was a private investor. From February 2006 to December 2008, he was the president of Pevow and Associates, Inc., which provided investment and interim CFO consulting services to companies in the energy, power and chemicals industries. Mr. Pevow is a citizen of the United States. John A. Raasch served as Interim President and Chief Executive Officer of the Company from May 2010 to June 2010 and October 2004 through May 2005. He was Senior Vice President of Wachovia Securities (now known as Wells Fargo Advisors) until his retirement on December 31, 2003 after 33 years of service. Other than his service as Interim President and Chief Executive Officer of the Company from May 2010 to June 2010 and October 2004 through May 2005, Mr. Raasch has not had a principal occupation since retiring from Wachovia Securities in December 2003. Mr. Raasch is a citizen of the United States. Perin “Greg” deGeurin is the president and co-owner of DeGeurin Realty, Inc., a commercial and residential real estate brokerage. He has been the president and co-owner of DeGeurin Realty, Inc. since 1989. Mr. deGeurin is a citizen of the United States. The business address for DeGeurin Realty, Inc. is 2000 Bering, Ste. 102, Houston, TX 77057. David F. Huff is the president and majority shareholder of Progressive Pumps & Controls Corporation, a distributor of industrial pumps and related accessories, a position he has held since 2009. Mr. Huff was the vice president of Progressive Pumps & Controls from 2006 to 2008. Mr. Huff is a citizen of the United States. 2 3047081v1 The address for Progressive Pumps & Controls Corporation is 4016 Spring Cypress Road, Spring, TX 77388. John O. Niemann, Jr. is the president and chief operating officer of Arthur Andersen LLP, and has been since 2003. Mr. Niemann is a citizen of the United States. The business address of Arthur Anderson LLP is 1405 North Fifth Avenue, St. Charles, IL 60174. The information set forth in the Information Statement under the captions “Special Factors – Interests of Certain Persons in the Merger,” and “The Parties” is incorporated herein by reference. During the last five years, none of the persons referred to in this Item 3(c) have been (i) convicted in a criminal proceeding (excluding traffic violations and similar misdemeanors) or (ii) been a party to any judicial or administrative proceeding that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws. Item 4. Terms of the Transaction. (a) Material Terms. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transactions,” “Special Factors,” “The Merger Agreement” and “Appraisal Rights” is incorporated herein by reference. (c) Different Terms. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transactions,” “Special Factors,” “The Merger Agreement” and “Appraisal Rights” is incorporated herein by reference. (d) Appraisal Rights. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transactions – Do I have appraisal rights?” and “Appraisal Rights” is incorporated herein by reference. (e) Provisions for Unaffiliated Security Holders. None. (f) Eligibility for Listing or Trading . Not applicable. Item 5. Past Contacts, Transactions, Negotiations and Agreements. (a) Transactions. The information set forth in the Information Statement under the captions “Special Factors – Background,” “Special Factors – Interests of Certain Person in the Merger” and “Past Contracts, Transactions, Negotiations and Agreements” is incorporated herein by reference. 3 3047081v1 (b) Significant Corporate Events. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Special Factors – Background,” “Special Factors – Structure of the Merger,” “Special Factors – Recommendation of the Special Committee and the Board of Directors,” “Special Factors – Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board,” “Special Factors – Interests of Certain Persons in the Merger” and “The Merger Agreement” is incorporated herein by reference. (c) Negotiations or Contracts. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Special Factors – Background,” “Special Factors – Structure of the Merger,” “Special Factors – Recommendation of the Special Committee and the Board of Directors,” “Special Factors – Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board,” “Special Factors – Interests of Certain Persons in the Merger” and “The Merger Agreement” is incorporated herein by reference. (e) Agreements Involving the Subject Company’s Securities. The Company has options outstanding to its employees, officers and directors under the 1998 Stock Option Plan and 1998 Outside Directors’ Stock Option Plan. The information set forth in the Information Statement under “Summary of Terms of Merger Transactions,” “Special Factors – Certain Effects of the Merger” and “Special Factors – Interests of Certain Persons in the Merger” is incorporated herein by reference. Item 6. Purposes of the Transaction and Plans or Proposals. (b) Use of Securities Acquired. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transaction,” “Special Factors – Structure of the Merger,” “Special Factors – Certain Effects of the Merger,” “The Merger Agreement – The Merger” and “The Merger Agreement – Treatment of Shares of Common Stock and Equity Awards” is incorporated herein by reference. (c) Plans. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transaction,” “Special Factors – Background,” “Special Factors – Structure of the Merger,” “Special Factors – Certain Effects of the Merger,” “Special Factors – Plans of the Company After the Merger,” “Special Factors – Interests of Certain Persons in the Merger” and “The Merger Agreement” is incorporated herein by reference. Item 7. Purposes, Alternatives, Reasons and Effects. (a) Purposes. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transaction,” “Special Factors – Background,” “Special Factors – Recommendation of the Special Committee and the Board of Directors,” “Special Factors – Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board,” “Special Factors – Certain Effects of the Merger,” “Special Factors – Plans of the Company After the Merger,” and “Special Factors – Conduct of the Business of the Company if the Merger is not Consummated” is incorporated herein by reference. 4 3047081v1 (b) Alternatives. The information set forth in the Information Statement under the captions “Special Factors – Background,” “Special Factors – Recommendation of the Special Committee and the Board of Directors,” “Special Factors – Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board,” “Special Factors – Certain Effects of the Merger,” “Special Factors – Plans of the Company After the Merger,” and “Special Factors – Conduct of the Business of the Company if the Merger is not Consummated” is incorporated herein by reference. (c) Reasons. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transaction,” “Special Factors – Background,” “Special Factors – Recommendation of the Special Committee and the Board of Directors,” “Special Factors – Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board,” “Special Factors – Certain Effects of the Merger,” “Special Factors – Plans of the Company After the Merger,” and “Special Factors – Conduct of the Business of the Company if the Merger is not Consummated” is incorporated herein by reference. (d) Effects. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transaction,” “Special Factors – Background,” “Special Factors – Structure of the Merger,” “Special Factors – Recommendation of the Special Committee and the Board of Directors,” “Special Factors – Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board,” “Special Factors – Certain Effects of the Merger,” “Special Factors – Plans of the Company After the Merger,” “Special Factors – Conduct of the Business of the Company if the Merger is not Consummated,” “The Merger Agreement” and “Conduct of the Company’s Business After the Merger Transactions” is incorporated herein by reference. Item 8. Fairness of the Transaction. (a) Fairness. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transaction,” “Special Factors – Background,” “Special Factors – Recommendation of the Special Committee and the Board of Directors,” “Special Factors – Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board,” “Special Factors – Certain Effects of the Merger,” “Special Factors – Plans of the Company After the Merger,” and “Special Factors – Conduct of the Business of the Company if the Merger is not Consummated” is incorporated herein by reference. (b) Factors Considered in Determining Fairness. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transaction,” “Special Factors – Background,” “Special Factors – Recommendation of the Special Committee and the Board of Directors,” “Special Factors – Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board,” “Special Factors – Certain Effects of the Merger,” “Special Factors – Plans of the Company After the Merger,” “Special Factors – Conduct of the Business of the Company if the Merger is not Consummated” and “Special Factors – Interests of Certain Persons in the Merger” is incorporated herein by reference. 5 3047081v1 (c) Approval of Security Holders. The information set forth in the Information Statement under the caption “Questions and Answers About the Merger Transaction” is incorporated herein by reference. (d) Unaffiliated Representative. No director who is not an employee of the Company has retained an unaffiliated representative to act solely on behalf of unaffiliated security holders for purposes of negotiating the terms of the Rule 13e-3 transaction and/or preparing a report concerning the fairness of the transaction. (e) Approval of Directors. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transactions,” and “Special Factors – Recommendations of the Special Committee and Board of Directors” is incorporated herein by reference. (f) Other Offers. Not applicable. Item 9. Reports, Opinions, Appraisals and Negotiations. (a) Report, Opinion or Appraisal. None. (b) Preparer and Summary of the Report, Opinion or Appraisal. Not applicable. (c) Availability of Documents. Not applicable. Item 10. Source and Amounts of Funds or Other Consideration. (a) Source of Funds. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transactions” and “Special Factors – Interests of Certain Persons in the Merger” is incorporated herein by reference. (b) Conditions. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transactions” and “The Merger Agreement – Conditions to the Merger” is incorporated herein by reference. (c) Expenses. The information set forth in the Information Statement under the caption “The Merger Agreement - Expenses” is incorporated herein by reference. (d) Borrowed Funds. Not applicable. 6 3047081v1 Item 11. Interest in Securities of the Subject Company. (a) Securities Ownership. The information set forth in the Information Statement under the captions “Special Factors - Interests of Certain Persons in the Merger,” “The Parties” and “Securities Ownership of Certain Beneficial Owners and Management” is incorporated herein by reference. (b) Securities Transactions. On July 30, 2013, Mr. Gundelfinger acquired 401,850 shares in a private transaction at a price of $.02 per share, paid out of personal funds and 143,244 shares in a private transaction at a price of $.02 per share, also paid out of personal funds. Item 12. The Solicitation or Recommendation. (d) Intent to Tender or Vote in a Going-Private Transaction. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transactions,” “Special Factors – Background,” “Special Factors – Recommendation of the Special Committee and the Board of Directors,” “Special Factors – Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board” and “Special Factors – Interests of Certain Persons in the Merger” is incorporated herein by reference. (e) Recommendations of Others. The information set forth in the Information Statement under the captions “Summary of Terms of Merger Transactions,” “Questions and Answers About the Merger Transactions,” “Special Factors – Background,” “Special Factors – Recommendations of the Special Committee and Board” and “Special Factors – Fairness of Merger; Reasons for the Recommendation of the Special Committee and the Board” is incorporated herein by reference. Item 13. Financial Statements. (a) Financial Information. The information set forth in the Information Statement under the captions “Financial Statements” and “Additional Information” is incorporated herein by reference. (b) Pro Forma Information. Not applicable. Item 14. Persons/Assets, Retained, Employed, Compensated or Used. (a) Solicitations or Recommendations. None. (b) Employees and Corporate Assets. The information set forth in the Information Statement under the captions “Special Factors – Background,” “Special Factors – Principal Stockholders,” “Special Factors - Interests of Certain Persons in the Merger” and “The Parties” is incorporated herein by reference. 7 3047081v1 Item 15. Additional Information. (b) Other Material Information. The entirety of the Information Statement, including all appendices thereto, is incorporated herein by reference. Item 16. Exhibits. (a) The Information Statement on Schedule 14C filed with the Securities and Exchange Commission concurrently with this form is incorporated herein by reference. 8 3047081v1 Signature After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: September 10, 2013 GATEWAY ENERGY CORPORATION By: /s/ Frederick M. Pevow Frederick M. Pevow, President and Chief Executive Officer GREYCAP ENERGY, LLC By: /s/ Brady E. Crosswell Brady E. Crosswell, Managing Director CROSSCAP MANAGEMENT, INC. By: /s/ Henry Mark Crosswell Henry Mark Crosswell, President /s/ Frederick M. Pevow, Jr. Frederick M. Pevow, Jr. /s/ Brady E. Crosswell Brady E. Crosswell /s/ Henry Mark Crosswell Henry Mark Crosswell /s/ John A. Raasch John A. Raasch /s/ John O. Niemann, Jr. John O. Niemann, Jr. 9 3047081v1 /s/ Chauncey J. Gundelfinger, Jr. Chauncey J. Gundelfinger, Jr. /s/ Christopher Robert Sis Christopher Robert Sis /s/ Brett C. Rule Brett C. Rule
